NOBLE, Justice, (dissenting). I am convinced that the majority have today completely eliminated the requirement of our workmen’s compensation statute that to be compensable an injury must arise “out of” the employment, that is, that the accident must result from a risk incident to the work itself. The effect of the majority holding is to make all the injuries occurring “while at work” compensable. In Berry v. J. C. Penney Co., 74 N.M. 484, 394 P.2d 996, we interpreted the language “arising out of employment” to require proof that the injury was caused by “a peculiar or increased risk to which claimant, as distinguished from the general public, was subjected by his employment.” See also Luvaul v. A. Ray Barker Motor Co., 72 N.M. 447, 384 P.2d 885; Martinez v. Fidel, 61 N.M. 6, 293 P.2d 654; Barton v. Skelly Oil Co., 47 N.M. 127, 138 P.2d 263; Merrill v. Penasco Lumber Co., 27 N.M. 632, 204 P. 72, 74. It is quite clear that under the facts of this case the claimant’s injury, just as in Berry, arose out of risks or a condition personal to the claimant and not out of a risk peculiar to the employment. In my view, Berry is controlling and requires a reversal of the judgment appealed from. I, therefore, dissent.